department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number release number release date date date uniform issue list t - leg end e v dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were formed _ the state in which you are located in your application you indicate that you were formed to provide financial support to the sting classification as an organizations identified in your trust document you are reque organization described in sec_509 of the code based on your relationship -with-- a you assert that a is an organization recognized as exempt from federal_income_tax blicly supported_organization schedule _ under sec_501 and is classified as a pu publicly supported organizations you may a of the trust agreement specifies additional support you are funded by contributions from your founders m and n along with interest and investment_income _ by a declaration of trust pursuant to the laws of ho or limited_liability corporation llc - -you-are-governed-by- five-directors --m-end-n-serve-as-directors m also-serves-as-your- sole trustee a appoints the remaining three directors two of the directors appointed by a are joint owners with m and n of a sec_2 of the trust agreement provides that if a is no longer a qualified charity your governing board will select an alternate further it provides that m and n reserve the right to change the supported c tax exempt_organization to another c tax exempt_organization at any time and for any reason if they deem it in their sole and absolute discretion to be in your best interest sec_2 of the trust agreement provides that in the event of termination your assets will be distributed to such organization or organizations as described in sec_170 of the code as the trustee in his total and complete discretion shall determine sec_2 of the trust agreement provides that upon dissolution your remaining assets shall be distributed to a non-profit fund foundation or corporation which is tax exempt under sec_501 of the code further it provides that in the event you are not recognized as described in sec_504 and sec_509 your assets shall be distributed to m and n sec_2 of the trust agreement provides in pertinent part that m as your trustee is authorized to - - cc b a _ retain any asset originally or later contributed whether or not such asset is of a character permissible for investment -- by fiduciaries retain and purchase assets notwithstanding the lack of diversification of the trust assets retain purchase sell or exchange any and all stocks bonds notes or other_securities or any variety of real or personal_property including stocks or interest in investments or mutual funds including any of said items of or maintained by the trustee _ - d- e _-change-the-situs-of the-trust-and-of-any property whieh is- part of the trust to any place in the united_states or any other country and make distributions of principal or income in_kind _ _ _ to a band _rto you in _ result of the loan _ of your total assets you distributed and the funds you distributed to a the promissory note does not indicate when periodic sec_2 of the trust agreement provides that the trustee may be removed by written notice signed by at least two board members one of whom must be mor n in that your application states that your founders contributed - same year you earned interest_income had a net gain from an unidentified sale and a loss from an unspecified activity you provided a copy of an unsigned and undated promissory note indicating that you based on information you submitted it appears that the loaned m and n loan was made in payments are due when the loan must be paid in full or the collateral used to secure the loan although you represent that real_estate was used as collateral you didnot - provide a description of the property used as collateral a valuation of the property or documents indicating that such collateral was provided further you have failed to produce documents indicating the property you claim was used as collateral is encumbered as a the amount you loaned to mand n constituted in response to our request for information in_ distributions you referred to documents which do not regarding your contain that information accordingly we are assuming that you did not make any distributions in earmarked for any particular activity or program although requested you did not provide financial information regarding a for any year other than you state that you were formed to support a the loan to your founders have been to a another supporting_organization which he represents your attorney indicates in regards to your request for information for the cases that am handing sic for clients think that you should be aware that a is no longer going to be the supported organization-and that before the end of this calendar_year a will be closed however in his undated response with respect to you which was received in this office on date your attorney makes no mention of the fact that a will be dissolved and continues to refer to it as the organization you will support all of your distributions to date other than ina letter dated date regarding accordingly we are assuming that a's income in - a’s income was lin’ ands was at least were not in _and in _ you tide failed-to-provide information-evidencing that the funds you distributed to-a-- were used for a charitable purpose c law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 provides in pertinent part that an organization must be organized and operated exclusively for religious charitable or educational_purposes and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose further it provides that an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole ‘or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_4 c -1 d ii of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated - ndividuals -the-creator-or-his-family shareholders-of the organization of persons -- controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 the service found that an organization controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the organization the organization owned common_stock of a corporation controlled by the organization's creator and his family the corporation paid no dividends the service held that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code the not more than an insubstantial part of its activities standard of sec_1 c - c of the regulations can be understood by reference to better business bureau v held that an organization which engaged in united_states 316_us_279 which some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an it has a single organization is not operated exclusively for charitable purposes if noncharitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations which further goals outside the scope of sec_501 in best lock corporation v commissioner 31_tc_620 the court upheld the denial of recognition of sec_501 status of an organization that loaned funds to members of the founder's family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes in 412_f2d_1197 ct_cl and in 71_tc_102 the courts found that the very existence of a private source of loan credit from an organization's earnings may itself amount to inurement rationale- sec_2 of your trust agreement provides that if you are not recognized as an organization described in sec_501 and sec_509 of the code upon dissolution your assets will be distributed to the family of mand n thus if you were recognized as an organization described in sec_501 but were classified as an organization described in other than a your assets could be distributed to the your founders or their family accordingly you do not meet the requirements of sec_1 c - b of the regulations since you fail to satisfy the requirements of sec_1 c - b m and n serve as two of your five directors m and n indirectly control you by virtue of their substantial influence over the two directors who are their business partners thus m and n's contro is m and n have indirect control of your assets and operations unsecured loan to evidenced by the fact that they caused you to make a them you have failed to show that m and n qualified for the loan that they have made timely payments regarding the loan that there is a due_date on the loan and that there further you have failed to establish that this loan furthers was adequate collateral your charitable purpose like the ofganization described in rev_rul supra through their indirect control - over you m and n caused you to engage in financial activities that were beneficial to them but detrimental to you see also best lock corporation supra loans to family members might be considered made for personal purposes regardless of whether they are repaid founding church of scientology v united_states supra and church in boston v commissioner supra the very existence of a private source of loan credit from an organization's earnings may itself amount to inurement an organization must establish that it operates exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non- _ charitable purpose that is substantial in nature an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals see better business bureau united_states supra you were formed to operate for the benefit of m and n thus your primary purpose results in private benefit and inurement to mand n accordingly you serve a private rather than public purpose - basedon the information-provided in your form-1023-and supporting documentation - we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your assets do not inure to any private in fact your application demonstrates you operate for the benefit of m and individual n - sec_509 law sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than organizations described in sec_509 or sec_509 provides that the term private_foundation does not include an organization that a is organized and operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or c is not be controlled directly or indirectly by one or more persons who would be disqualified persons as defined in sec_4946 if the organization were a private_foundation other than foundation managers as defined in sec_4946 and organizations described in sec_509 and sec_4 a -4 c of the regulations provides that an organization is organized exclusively for one or more purposes specified in sec_509 of the code only if its articles of organizations i limit the purposes of such organization to one or more of the purposes set forth in sec_509 i do not expressly empower the organization to engage in activities which are not in furtherance of purposes set forth in sec_509 iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations stated in its articles of organization - - section-1 a -4 e -of- the regulations-provides that a'supporting-organization-must- engage solely in activities that support or benefit the specified publicly supported organizations these activities may include making payments fo or for_the_use_of providing services or facilities for individual members of a charitable_class benefited by the publicly supported organizations with respect to permissible beneficiaries that section of the regulations provides in pertinent part that an organization will be regarded as operated exclusively to support or benefit one or more specified publicly it supports or benefits an organization other than a supported organizations even if private_foundation which is described in sec_501 and is operated supervised or controlled directly by-or in connection with such publicly supported organizations sec_1_509_a_-4 of the regulations provides that an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may preventsuch organization from performing such act this includes but is-not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the thus if the governing body of a foundation is composed of - supporting_organization five trustees none of whom has veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization revrul_80_207 1980_2_cb_193 held that an organization with a 4-person-board consisting of a substantial_contributor and two employees of a corporation owned over percent persons and was not a supporting_organization under sec_509 of the code the service stated that because one of the organization’s directors was disqualified_person and neither the disqualified_person nor any other director had a veto power over the organization's actions the organization was not directly controlled by a disqualified_person under sec_4 a -4 of the regulations however in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization's governing body who are'not themselves disqualified persons by the substantial_contributor was indirectly controlled by disqualified 603_f2d_1274 circuit august affirming the tax_court pincite_tc_182 date holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public - rationale organizational_test - sec_2 of your trust agreement grants m as trustee the right to substitute another c tax exempt_organization for the specified publicly_supported_organization sec_2 and of your trust agreement provide that upon dissolution your assets may be disbursed to organizations other than the specified publicly eo supported organizations you are not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization's governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support of-benefit any organizations other than the specified publicly_supported_organization s m may in his sole discretion change the specified publicly_supported_organization to another organization described in sec_501 at any time and for any reason the substituted organization is not required to be one of the organizations specified in the it required to be a publicly_supported_organization further your trust agreement nor is dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination 603_f2d_1274 cir holding that where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public accordingly you do not meet the organizational_test the organizational_test was not satisfied - - ii operational_test in the trust agreement permits you to operate for other than permissible beneficiaries it allows you to support organizations other than those specified in the trust agreement the organizations are not required to be other than private_foundations which are operated supervised or controlled directly by or in connection with the specified publicly supported organizations you expended more than of your assets to satisfy m and n's need fora loan you did not meet the operational_test in that year since you do not engage solely in activities that support or benefit a operational_test since you have not established that distributions were made to ain those years thus you failed to meet the operational_test furthermore in accordance with your attorney’s letter a the organization you claim to support no longer exists see sec_4 a -4 e and of the regulations you failed to meet the and in’ control test m and n who serve as your directors are substantial contributors and disqualified persons with respect to you as defined by sec_4946 of the code two of your five directors are joint owners of an llc with mand n as a result of this business relationship m and n have substantial influence over those directors accordingly m and n indirectly control you see revrul_80_207 regarding the disqualified person's ability to influence the decisions of members of the governing board who are not disqualified persons in addition to m and n's influence over two of your directors m acting as your sole trustee indirectly controls you through the powers granted to him in your trust agreement m as your sole trustee and in his sole discretion has the authority to - determine which organizations will receive your assets in the event you dissolve - change the publicly_supported_organization at anytime and for any reason - -i1- -3--4bontrol-your investments-since-he-determines which-of your-assets-will-be- tefained sold or exchanged and whether assets will be purchased determine when distributions of principal or income will be made further m can only be removed as trustee if he or n agrees based on the following analysis of the information provided in your form_1023 and supporting documentation we conclude that you are not a supporting_organization you have not established that you meet the requirements of sec_509 you have not established that you are organized and operated exclusively for the benefit of specified publicly supported organizations you have failed to establish that you have a sufficient relationship with specified publicly supported organizations finally you have not established that disqualified persons do not control you - conclusion contributions to you are not deductible under sec_170 of the code based on our analysis of your activities and in light of the applicable law we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such fects are true correct and complete ou also have a right-to request-a-conference to-discuss your-protest this-request--- should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power of attomey and declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and for more information about publications if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other if we do not hear from you within days we will issue a final adverse matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t x sincerely constitution ave n w washington dc if you fax your statement please call the person identified in the heading of this you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person _ identification_number contact number employer_identification_number form required to be filed form_1065 tax years all dear _ this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we make our ruling for the following reason s you have failed to establish that you are organized and operated exclusively for purposes described in sec_501 of the code furthermore you have failed to establish that you will not serve private interests your earnings inured to the benefit of private persons and shareholders donors may not deduct contributions to your organization under sec_170 of the code we also rule that even if you did qualify under sec_501 of the code you would be classified as a private_foundation this ruling is made for the following reasons you are not a supporting_organization described in sec_509 of the code because you have failed to establish that you meet the requirements under sec_509 b and c of the code and sec_1 d j you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penaity file the returns in accordance if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter
